                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


KATHRYN KNOWLTON, et al,

       Plaintiffs,

       v.                                                  Case No. 20-CV-01660

CITY OF WAUWATOSA, et al,

       Defendants.


                      PLAINTIFF’S MOTION FOR DISCOVERY SANCTIONS
                            UNDER FRCP 30(d)(2) AND FRCP 37(d)


       Plaintiffs, by and though their undersigned counsel, hereby submit this Certified Motion
for discovery sanctions as provided under FRCP 30(d)(2) and FRCP 37(d), and in support thereof,
provide as follows:


                               RULE 37(a) CERTIFICATION


       Counsel for Plaintiffs certify that they have made multiple good faith efforts to obtain
Defendant Causier’s continued appearance at the properly noticed August 19, 2021 deposition in
the City of Wauwatosa and to obtain Ms. Causier’s presence without court action.


                                      INTRODUCTION
       This motion is for sanctions on Defendant Counsel and Ms. Causier, deponent and named
Defendant in the Amended Complaint filed on August 21, 2021, for willful failure to appear at the
continued deposition of Ms. Causier; the deposition which had been initially and properly
scheduled and undertaken on July 13, 2021 at 9:00am.          Despite providing two additional
continuation dates, both properly noticed, Defendant Counsel and Ms. Causier withheld her
continued appearance.
                                               1




            Case 2:20-cv-01660-NJ Filed 08/22/21 Page 1 of 8 Document 48
                                        BACKGROUND


       Kathy Causier, President of the Wauwatosa Common Council, began her deposition on
July 13, 2021 at 9:00am at Gunta Law Offices in the City of Wauwatosa. The known and agreed
upon logistical interruption requiring temporary adjournment of the July 13, 2021 deposition was
the status conference with this Honorable Court at 11:30am.
       Additionally, all counsel had previously agreed to conduct two additional depositions that
same day (July 13, 2021) in the afternoon at 1pm and 3pm, which was reasonable due to the
relatively brief time each was expected to require.        Counsel had communicated that these
depositions were necessary prior to filing of the amended complaint (originally due July 31, 2021).
Both of those afternoon depositions were successfully conducted without need for additional delay.
       At Causier’s commencement of deposition on July 13, 2021, a health concern was
communicated during a brief off-the-record conversation of all counsel, during which Defendant
counsel advised that she was available for the rest of the week (July 14, 15 & 16) if an adjournment
was necessary. The deposition went on that morning, and before any adjournment could be
properly, technically accomplished with an agreed upon next date, the time was noted, and the
status conference with the Court was immediately begun. There was no proper adjournment, no
opportunity for additional examination by any counsel, including Defendant Counsel.
       While Defendant Counsel Baynard was participating in the status conference, myself and
Defendant Counsel Moore had brief conversations about the continuing deposition of Ms. Causier.
It was specifically stated that I did not believe I had any more questions that morning, but I had
not conferred with Attorney Motley who had been conducting the deposition as well. Additionally,
Attorney Moore stated he was not sure whether Attorney Baynard had any questions.
       At about 12:15pm, I approached Attorney Moore, explained that I had to leave Gunta Law
Office to get to my own office where the 1pm and 3pm depositions were being conducted. He
asked if I had anymore questions for Ms. Causier, and I stated that I did not at that time, but I did
not know if Attorney Motley did because the status conference was still in progress. He stated that
he did not think Attorney Baynard had any questions, so the deposition could be concluded. I
explained explicitly that Ms. Causier’s deposition was not concluded, and that technically, it had
                                                 2




           Case 2:20-cv-01660-NJ Filed 08/22/21 Page 2 of 8 Document 48
not even been properly adjourned, so a continuation date was necessary. He shook his head, but
did not say anything else.
       The following day, July 14, 2021, at 3:50pm, Plaintiff Counsel forwarded a Notice for
Continued Deposition of Ms. Causier for that Friday, July 16, 2021 at 9am (Exhibit 1).


       Defendant Counsel replied at 4:00pm, “There will not be a deposition this Friday.” (Exhibit
2).


       Plaintiff Counsel responded within 5 minutes asking if Thursday was better and asking
“What is the problem?” (Exhibit 3).


       Defendant Counsel responded also within 10 minutes stating simply that “We’re not
producing her again.” (Exhibit 4).


       Plaintiff counsel responded again within 10 minutes, and before 5pm, that we would
accommodate for what had been provided as open dates. There was no response. (Exhibit 5).


       On Friday, July 16, 2021 at 9:11am, Plaintiff counsel emailed with a request for status as
to the continued appearance, and again at 9:37am, after a phone call to Gunta Law office, and was
advised that no attorneys were in the office. (Exhibit 6).


       Again, the only response from Defendant counsel was “I told you that Ms. Causier was not
appearing for that deposition.” (Exhibit 7).


       At 10:53am on that same day, I provided a full logistical summary of the events leading up
to this non-appearance, wherein I asked for any corrections to anything I provided. (Exhibit 8).


       No response was ever provided.


       On July 26, 27 and 29, 2021, additional depositions were conducted at Knowlton Law
                                                 3




           Case 2:20-cv-01660-NJ Filed 08/22/21 Page 3 of 8 Document 48
Group offices. On July 29, 2021, counsel in person, discussed additional discovery through
depositions. Plaintiff counsel advised that necessary discovery for Plaintiffs of Defendants, and
including some members of the Common Council, were needed prior to the amended complaint
filing (at that time still set for July 31, 2021). Defendant Counsel stated that depositions of
Plaintiffs could likely move to October. During this discussion, all counsel agreed to modify the
scheduling order for the amended complaint to be August 20, specifically to accommodate this
discovery. Counsel duly filed the stipulated request, which this Court granted in amending the
Scheduling Order (ECF #42).


       On Friday, August 6, 2021, Plaintiff counsel again requested amenable dates for
depositions which included the continuation of Ms. Causier. (Exhibit 9).


       The response on August 9, 2021 from Defendant counsel simply stated dates were being
collected. (Exhibit 10), and additional email exchanges that day did not include any issues
suggesting preclusion of any requested deponents.


       Instead, on August 11, 2021, Defendant counsel stated that no date would be agreed upon
for Ms. Causier. Counsel stated:
       CC Members: Kathy Causier, I did not agree to produce Kathy a second time. I don’t have
       the transcript yet from the July 13, 2021 deposition, but it was my understanding that
       Attorney Knowlton was done and we took a break to see if I wanted to ask any follow-up.
       Unfortunately the Court’s 11:30 hearing occurred and I decided I had no need for any
       additional questions. This is precisely why I was hesitant to have that hearing scheduled,
       but was assured the deposition would be done prior to that. Even with the approx. 20 minute
       break that we took. I will review the tape from the deposition if you have it, but that’s the
       City’s position at this time.
(Exhibit 11).


       In response that same day, on August 11, 2021, Plaintiff counsel provided formal and
proper notice for the continued deposition of Ms. Causier on August 19, 2021 at 1pm, which
included the explanation that any argument for relief must be appropriately made to the Court.
(Exhibit 12).
       On August 12, 2021, again, Defendant counsel simply referred to Rule 30, stating, “A
                                                 4




          Case 2:20-cv-01660-NJ Filed 08/22/21 Page 4 of 8 Document 48
second Causier deposition will not take place pursuant to Fed R. Civ. P. 30 (A)(i)-(ii).” (Exhibit
13).


       On August 13, 2021, Plaintiff counsel again stated, “Just to be clear Ms. Causier has been
properly noticed for her continued deposition on 8/19 at 1:00p.m. We expect her to be present. If
you are planning to ignore a legally and properly served subpoena you need to submit this issue
with the court. If Ms. Causier does not show up you leave us no choice but to file another sanctions
motions.” (Exhibit 14).


And finally, on August 17, 2021, Plaintiff counsel again advised:
       Just to be clear, we expect to see Mrs. Causier who was properly served to continue her
       deposition on 8/19 at 1p.m. We also expect, Mr. Schimmel, who is a contracted attorney
       of the city was also properly served for his deposition of 8/20 at 1p.m. Clearly, you are not
       contesting that they both were properly noticed.

       We understand that you are representing Mrs. Causier are you affirmatively stating that
       you are also representing Mr. Schimmel? We note that we have had numerous
       communications, including emails, with you about deposing Schimmel and you have
       NEVER indicated that he is your client. Please confirm if you are now saying that he is
       your client.

       All objections to literally anything should have been promptly brought to the attention of
       the court. We disagree with your assessment of Rule 30 and thus we properly noticed the
       aforementioned. You are incorrect we are not over the limit of depositions. You have an
       ethical obligation to any of your clients to inform them of the potential consequences for
       them not showing up for depositions.

       We look forward to seeing you on 8/19 & 8/20.
(Exhibit 15).


       On Thursday, August 19, 2021, Defendant counsel appeared at a deposition of Martin Keck
at 9am at Knowlton Law Group office. At the adjournment of his deposition, Defendant counsel
prepared to leave. Plaintiff counsel inquired as to whether Ms. Causier would be appearing, to
which Defendant counsel stated that no, she would not, and that she would not discuss any other
dates. Defendant counsel also stated that counsel had a “disagreement” as the interpretation and
applicability of Rule 30. Plaintiff counsel stated that as previously and repeatedly noted, a proper
                                                 5




          Case 2:20-cv-01660-NJ Filed 08/22/21 Page 5 of 8 Document 48
Notice was accomplished, and that no party has authority to unilaterally disregard a properly
Noticed deposition. Plaintiff counsel stated that it was not desirable in any way to file another
sanctions motion and requested another date. Defendant counsel told Plaintiff counsel to file a
sanctions motion and left.
                                          ARGUMENT


       FRCP 37(d)(1)(A)(i) provides that the Court must order sanctions if “a party… fails, after
being served with proper notice, to appear for that person’s deposition.” “A party served with a
notice of deposition is obliged to appear at the time and place designated in the notice and, if the
party fails to do so, that party is subject to sanctions.” Precisionflow Technologies, Inc. v. CVD
Equipment Corp., 198 F.D.R. 33, 36 (N.D.N.Y. 2000) (holding Rule 37(d) and fundamental
fairness required that the plaintiff and its counsel bear the costs incurred by defendant when only
one of nine former employees of plaintiff noticed for deposition appeared) citing Lee v. Walters,
172 F.R.D. 421, 428 (D. Or. 1997). Further, “[r]ule37(d) makes it explicit that a party properly
served [with a notice of deposition] has an absolute duty to respond.” Charter House Ins. Brokers,
Ltd.v. New Hampshire Ins. Co., 667 F.2d 600, 604(7th Cir. 1981) citing 4AMoore's FEDERAL
PRACTICE & Procedure, § 37.05 (1981). Accordingly, Ms. Causier’s failure to appear at the
Plaintiffs’ August 19, 2021 continued deposition is subject to sanction under Rule 37(d).
       Defendant counsel had participated in the commencement of Ms. Causier’s deposition and
was fully aware that it had not concluded. Multiple attempts to find a mutually agreeable time for
the continued deposition prior to the amended complaint filing deadline were initiated by Plaintiff
without success, and with mixed responses, causing confusion and irreparable delay.
       Sanctions are mandatory for failure to attend a noticed deposition. 2 Lee, 172 F.R.D. at425;
see also, Monsanto Co. v. Ralph, 382 F.3d 1374,1382 (D.C. Cir. 2004) (district court has the
inherent power under Rule 37 to sanction abuses of the judicial process irrespective of the
existence of any particular order). Indisputably, Rule 37(d)(3) provides that the Court “must
require the party failing to act, the attorney advising that party, or both to pay the reasonable
expenses, including attorney's fees, caused by the failure, unless the failure was substantially
justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3).
       The Eastern District of Wisconsin has construed Rule 37(d) consistent with its plain
                                                 6




          Case 2:20-cv-01660-NJ Filed 08/22/21 Page 6 of 8 Document 48
language, noting that “[u]nless the court finds that the failure to appear was substantially justified
or other circumstances make an award of expenses unjust, the court must at least require the party
who failed to appear to pay the reasonable expenses, including attorney's fees, caused by the failure
to appear.” See Dauska v. Green Bay Packaging Inc.,291 F.R.D. 251, 256-57 (E.D.Wis., 2013).
        Again, distinguishable from Dauska, wherein this Court denied a Rule 37(d) motion, there
was no confusion in this case regarding the fact of, and the date of Ms. Causier's continued
deposition. Plaintiffs made specific attempts, respectful of a mutually amended deadline, to try to
find a time that was convenient for Ms. Causier and her counsel. Exhibits 1-15.
        In fact, Plaintiffs provided notice and prepared for two separate continued depositions, one
for July 16, 2021 (as counsel had already articulated availability) and when that deposition notice
was ignored, Plaintiff provided another date, August 19, 2021, prior to filing for sanctions. Even
then, Plaintiffs file upon the express direction of Defendant counsel.
        Ms. Causier and her counsel, deliberately and knowingly ignored the properly noticed
continuing deposition. This was no mistake, mishap or accident. Again, this was willful and was
made with the intent to impede and frustrate Plaintiffs’ attempts to fully and completely inform
the amended complaint.
        Nonetheless without privilege or reasonable basis, Defendant counsel and Ms. Causier
willfully ignored the notice of continued deposition and refused to appear, which was in no way
substantially justified.
        Defendant counsel did attempt to rationalize the non-appearance by invoking Rule 30
limitations on depositions. Even if Defendant counsel were to successfully argue a preclusion, that
is the sole purview of the Court. Only through proper motion practice can that justification be
raised so that the court is the literal judge of that argument. Defendant counsel seeks to circumvent
the most fundamental FRCP process to assert party authority over the Court.
        Even after Plaintiff counsel explained that the Court is the only appropriate authority to
determine the “relief” of being excused from an appearance, Defendant counsel has still to date
failed to file any motion for same. Instead, Defendant counsel continues to suggest that the burden
(and authority) for application and interpretation of any rule and law, is the parties. That turns the
civil judicial process on its head and usurps the Court’s authority. To date, Defendant counsel has
failed to properly move for relief.
                                                  7




           Case 2:20-cv-01660-NJ Filed 08/22/21 Page 7 of 8 Document 48
       Plaintiffs have incurred significant costs and spent time, including travel to the deposition
site, preparation on two distinct occasions for Ms. Causier’s continued deposition, waiting for Ms.
Causier to appear, and in preparing this motion for sanctions. Plaintiffs hired a court reporter, a
videographer, and incurred travel costs. It would violate fundamental fairness for Plaintiffs to be
forced to bear the costs of Defendants’ willful misconduct.
       Wherefore Plaintiffs respectfully move this court to enter an order of sanctions against Ms.
Causier and her counsel for their failure to appear without basis and for a willful abuse of the
discovery process. Plaintiffs request attorneys fees and costs for the continued deposition Ms.
Causier refused to attend, and for fees and costs incurred in preparing this motion.


Dated this 22nd day of August, 2021.

                                COUNSEL FOR PLAINTIFFS

                                              By: /s:/ Kimberley Cy. Motley, Esq.
                                              WI State Bar No. 1047193
                                              Motley Legal Services
                                              2206 Bonnie Butler Way
                                              Charlotte, North Carolina 28270
                                              Telephone: (704) 763-5413
                                              Email : kmotley@motleylegal.com

                                              /s/ Kathryn L. Knowlton
                                              WI State Bar No. 1032814
                                              Knowlton Law Group, LLC
                                              7219 West Center Street
                                              Wauwatosa, WI 53213
                                              Telephone: (414) 202-2444
                                              Email: kate@knowltonlawgroup.com

                                              /s/ E. Milo Schwab
                                              Ascend Counsel
                                              3000 Lawrence Street
                                              Denver, CO 80205
                                              Telephone : (732) 406-8215
                                              Email :milo@ascendcounsel.co




                                                 8




          Case 2:20-cv-01660-NJ Filed 08/22/21 Page 8 of 8 Document 48
